Case 3:15-cv-00715-DJH-CHL Document 71 Filed 09/09/19 Page 1 of 3 PageID #: 725




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:15-CV-715-DJH-CHL


 JAMES B. JOHNSON,                                                                     Plaintiff,

 v.

 UNITED STATES OF AMERICA,                                                           Defendant.

                                               ORDER

        Before the Court is the Objection and Motion for Protective Order to Strike Deposition

 (DN 69) filed by Plaintiff, James B. Johnson (“Johnson”). Johnson indicated that the United States

 had noticed the trial deposition of its expert, Dr. Charles Woodall (“Dr. Woodall”), “which was

 scheduled without Plaintiff’s approval.” (DN 69.) Johnson argued that the United States should

 be prevented from taking the deposition because the time to do so has expired under the Court’s

 Scheduling Order. (Id.) Further, Johnson argued that taking the deposition will prejudice him and

 subject him to the cost of an out-of-state deposition. (Id.)

        The United States filed a Response in which it represented that Dr. Woodall had been

 timely disclosed as an expert witness and that Johnson had not requested Dr. Woodall’s discovery

 deposition. (DN 70, at PageID # 719, 722.) The United States indicated that Dr. Woodall resides

 in Springfield, Missouri, and that the United States’s purpose in taking Dr. Woodall’s trial

 deposition is to “eliminate the need for Dr. Woodall to abandon his medical practice for [two]-

 [three] days” and “save the United States the expert fees associated with travel and time related to

 live testimony . . . .” (Id. at 722.) Additionally, the United States argued that permitting the

 deposition would not prejudice Johnson in terms of cost because arrangements “have been made

 to permit his attorney to attend via teleconference, rather than travel to Missouri.” (Id.) Because
Case 3:15-cv-00715-DJH-CHL Document 71 Filed 09/09/19 Page 2 of 3 PageID #: 726




 Dr. Woodall’s deposition is currently scheduled for September 11, 2019, which would be before

 Johnson’s time to file a reply brief expires, the Court considers this matter ripe for review.

         The Federal Rules of Civil Procedure make no distinction between a discovery deposition

 and a trial deposition, sometimes referred to as a de bene esse deposition.1 Despite this absence,

 many courts recognize the “common-sense distinction” between the two. El Camino res., Ltd. v.

 Huntington Nat. Bank, No. 1:07-cv-598, 2009 WL 1228680, at *5 (W.D. Mich. Apr. 30, 2009).

 As another district court in this Circuit explained,

         the simple fact, known to all trial practitioners, is that witnesses often become
         unavailable for trial, whether because of distance or conflicting schedules (as with
         testifying physicians). In such circumstances, de bene esse depositions taken
         shortly before trial are commonplace and are properly understood as part of the trial
         proceedings, not discovery.

 Id. Based on this understanding, several district courts in this Circuit have held that trial

 depositions may be properly taken after the close of discovery. See, e.g., Burket v. Hyman Lippitt,

 P.C., Nos. 05-72110, 05-72171, 05-72221, 2008 WL 1741875, at *3 (E.D. Mich. Apr. 11, 2008)

 (“As an initial matter, this Court's scheduling order setting a date by which discovery shall be

 completed was intended to set a date to close discovery; it had nothing to do with de bene esse

 depositions.”). Indeed, at least one court in this District has concluded that a trial deposition is not

 part of the discovery process and, therefore, does not count as one of ten-per-side depositions

 permitted by Fed. R. Civ. P. 30(a)(2)(A)(i). Murillo v. Dillard, No. 1:15-cv-69-GNS, 2017 WL

 471570, at *5 (W.D. Ky. Feb. 3, 2017).

         In examining the previous scheduling orders entered in this matter, the Court concludes

 that the same did not distinguish between discovery depositions and trial depositions. (DN 9, 18,

 22, 29.) Johnson did not cite any authority in support of his position that the prior discovery


 1
  De bene esse means “[a]s conditionally allowed for the present; in anticipation of a future need.” De bene
 esse, Black’s Law Dictionary (11th ed. 2019).


                                                     2
Case 3:15-cv-00715-DJH-CHL Document 71 Filed 09/09/19 Page 3 of 3 PageID #: 727




 deadlines included those for trial depositions, nor does Johnson’s motion acknowledge any

 distinction between a discovery deposition and a trial deposition whatsoever. Further, given the

 United States’ representation regarding Johnson’s counsel’s ability to participate in the trial

 deposition via telephone, Johnson’s concerns regarding the expense of attending an out-of-state

 deposition appear to have been mitigated. For these reasons, the Court will deny Johnson’s Motion

 and permit the trial deposition of Dr. Woodall to proceed. However, in doing so, the undersigned

 makes no ruling regarding the admissibility of the same at trial.



         Accordingly,

         IT IS HERBY ORDERED that Johnson’s Objection and Motion for Protective Order to

 Strike Deposition (DN 69) is DENIED. The Parties may proceed to take the trial deposition of

 Dr. Woodall as scheduled.




 cc: Counsel of record
      September 6, 2019




                                                  3
